GREEN, Judge.
This is a consolidated appeal and cross appeal from orders concerning visitation rights and attorneys’ fees in a custody battle between appellants/grandparents and appel-lee natural father.
We reverse the post judgment order awarding the natural father attorneys’ fees because the court did not reserve jurisdiction to award the same in the final judgment. Absent a specific reservation of jurisdiction for that purpose in the final judgment, the court lacked jurisdiction to award such fees at a later date. Berlin v. Berlin, 395 So.2d 1260 (Fla. 3d DCA 1981); Church v. Church, 338 So.2d 544 (Fla. 3d DCA 1976); Frumkes v. Frumkes, 328 So.2d 34 (Fla. 3d DCA 1976).
We find no reversible error in the remaining orders under review and affirm the same.